Citation Nr: 0401631	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  96-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a vision disorder, 
to include sensitivity to light.  

4.  Entitlement to service connection for a dental disorder, 
claimed as secondary to periodontal disease.  

5.  Determination of a proper initial disability rating for 
residuals of multiple head trauma with concussion and 
fractured zygoma, currently evaluated as 10 percent 
disabling.  

6.  Determination of a proper initial disability rating for 
residuals of a mandible fracture, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and an associate


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which initially denied 
service connection for the above-captioned disorders.  The 
veteran's claims were initially denied on the grounds that 
the claimed injuries were found to have been incurred as a 
result of willful misconduct, but a subsequent line-of-duty 
determination found that the veteran's claimed injuries were 
incurred in the line of duty.  Accordingly, service 
connection for residuals of multiple head trauma, to include 
cerebral contusion, brain damage, dizziness, and blackouts, 
with a fracture of the left zygoma, and for residuals of a 
fracture of the right parasymphysisis of the mandible, was 
established.  Currently 10 percent evaluations are assigned 
for residuals of multiple head trauma and for residuals of a 
fracture of the mandible.  The remaining claims for service 
connection, as enumerated above remain denied.  This case has 
been the subject of a previous Board decision and remand, and 
the veteran has successfully appealed the case to the United 
States Court of Appeals for Veterans Claims (Court).  The 
case has been remanded back to the Board for readjudication.  
The veteran presently contends that service connection is 
warranted for PTSD, a vision disorder, headaches, and a 
dental disorder.  In addition, he maintains that he should be 
entitled to assignment of initial disability evaluations in 
excess of 10 percent for residuals of multiple head trauma 
and for residuals of a fracture of the mandible.  

The issues of entitlement to service connection for a dental 
disorder and for entitlement to initial evaluations in excess 
of 10 percent for residuals of multiple head trauma and for 
residuals of a fracture of the mandible will be addressed in 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues of entitlement to service 
connection for PTSD, headaches, and for a vision disorder.  

2.  The veteran sustained a head injury in service in July 
1983 which has been determined to have been incurred in the 
line of duty.  

3.  The veteran has been diagnosed with PTSD which has been 
related to his active service.  

4.  The veteran was treated for headaches in service and 
continues to receive treatment for headaches.  

5.  The objective medical evidence contains opinions linking 
the veteran's headaches to his active service.  

6.  The objective medical evidence contains opinions linking 
sensitivity to light or photophobia to the veteran's 
diagnosed headaches.  


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

2.  Headaches were incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

3.  A vision disorder, characterized as sensitivity to light 
or photophobia, was incurred as a result of the veteran's 
diagnosed headaches.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that as a direct result of an injury 
sustained in service in July 1983, he incurred PTSD, 
headaches, and a vision disorder, claimed as sensitivity to 
light.  Accordingly, he maintains that service connection for 
those disorders should be established.  In such cases the VA 
has a duty to assist the veteran in developing evidence 
necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for entitlement to 
service connection for PTSD, for headaches, and for a vision 
disorder, claimed as sensitivity to light.  The veteran has 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
those claims for service connection.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement and 
supplemental statements of the case, in a BVA Remand, and in 
correspondence to the veteran dated in May 1995, October 
1995, June 1996, February 1998, May 2001, August 2001, and 
October 2002 have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate the claims addressed here.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claims for service connection, 
and what evidence was necessary to show that he actually had 
PTSD resulting from a stressor incurred in service as well as 
headaches and a vision disorder.  He was informed of what 
evidence the VA would attempt to obtain, and what evidence he 
was responsible for providing.  In addition, via the above-
captioned correspondence, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claims, and of his rights and duties under the VCAA.  
Accordingly, the Board finds that the notice requirements as 
set forth in the VCAA have been met, and that the directives 
as contained in its May 2002 Remand have been substantially 
complied with regarding the three issues involving 
entitlement to service connection addressed here.  See 
Stegall v. West, 11 Vet. App. 268 (West 1998).  See also 
Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issues of entitlement to service 
connection for PTSD, headaches, and a vision disorder, 
claimed as sensitivity to light, has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of medical examinations, and statements made 
by the veteran in support of his claim.  In addition, the 
Board observes that in April 1999, the veteran appeared 
before the undersigned Veterans' Law Judge and presented 
testimony at a personal hearing regarding his claims.  

Here, the Board finds that in light of the foregoing, and in 
view of the determinations reached with respect to those 
issues addressed here, scheduling the veteran for any further 
rating examinations would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the claims 
involving entitlement to service connection for PTSD, 
headaches, and a vision disorder, claimed as sensitivity to 
light, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate the veteran's claims in that regard.  Therefore, 
the Board finds that no further assistance to the veteran 
regarding the development of evidence is required with 
respect to those issues, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran's initial claim for service 
connection for PTSD, headaches, and a vision disorder, 
claimed as sensitivity to light, resulting from the attack 
was initially denied by a March 1996 rating decision on the 
grounds that the incident from which the claim arose, the 
July 1983 assault, involved willful misconduct.  The veteran 
appealed that decision, and by an administrative decision of 
January 1998, it was found that the injuries the veteran had 
sustained in the July 1983 attack had been incurred in the 
line of duty.  The veteran's claim for service connection for 
PTSD, headaches and sensitivity to light was reconsidered and 
again denied.  He continued his appeal, and by a decision of 
July 1999, the Board confirmed the RO's denial of the 
veteran's claims.  

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to an Order dated in April 2001, the Court vacated 
the Board's July 1999 decision as it pertained to the above-
captioned issues, and remanded the case back to the Board in 
order that the enhanced notice and duty to assist provisions 
of the VCAA could be properly addressed.  In response to the 
Court's Order, the Board remanded the case back to the RO in 
May 2002 in order that the VA could comply with the notice 
and duty to assist requirements as set forth in the VCAA.  
The RO provided the veteran with the required notice, 
obtained additional clinical treatment records as identified 
by the veteran, and afforded him additional VA rating 
examinations.  The veteran's claims were again denied, and 
the case is again before the Board for resolution.  

I.  Entitlement to Service Connection for PTSD

The veteran claims that in July 1983, he was struck on the 
head with a bottle during an altercation with other soldiers, 
and that he subsequently developed PTSD.  The service medical 
records confirm that the incident occurred, and the veteran 
spent some 34 days as an inpatient for treatment for a 
cerebral concussion and closed fractures of the zygoma and 
mandible.  As discussed, the injuries sustained as a result 
of the July 1983 incident have been determined to have been 
incurred in the line of duty.  

In any event, following receipt of the veteran's claim for 
service connection for PTSD, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision of the Court 
in Cohen v. Brown, 10 Vet. App. 128 (1997), effective on 
March 7, 1997.  Notwithstanding the impact of the VCAA on 
claims involving establishment of service connection, 
effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulation 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003).  

In conjunction with his initial claim for service connection, 
the veteran underwent a VA rating examination in June 1995.  
At that time, he reported having been struck on the head with 
a bottle in July 1983, and that he experienced nightmares, 
intrusive recollections, sleep disturbances, erratic 
functioning, increased startle response, and loss of interest 
in activities he previously enjoyed.  In addition, the 
veteran reported experiencing depression and thoughts of 
hurting himself.  On the basis of the veteran's responses to 
questions and psychological testing, the examiner concluded 
with a diagnosis of Axis I PTSD, secondary to the assault 
which had occurred in service in July 1983.  In addition, the 
veteran indicated that he used marijuana frequently, but that 
he did not use alcohol.  

VA clinical treatment records dating from May 1995 through 
March 1998 disclose that the veteran was diagnosed with both 
PTSD and with an organic brain syndrome, secondary to his in 
service head trauma.  Generally, the veteran's symptoms 
included depression, intrusive thoughts, sleep disturbances, 
intermittent suicidal ideation, and polysubstance abuse.  A 
treatment note dated in March 1997 includes the treating 
physician's opinion that the veteran's complained headaches, 
light sensitivity, and other problems interacted with PTSD 
symptoms to create greater psychological distress.  At that 
time, the treating physician offered that the veteran's 
complaints of avoidant behavior, e.g., staying away from 
other people, having his girlfriend buy groceries, and seldom 
venturing out in public, were more representative of PTSD 
symptomatology than a "phobia" as the veteran had initially 
thought.  Psychological testing disclosed PTSD with high 
scores in anxiety, depression, social detachment or 
alienation, as well as anger and irritability.  The treating 
physician offered that many of the veteran's symptoms might 
be suggestive of additional psychiatric disorders, but were 
difficult to distinguish from PTSD.  He concluded with a 
diagnosis of Axis I PTSD, chronic, of moderate severity, with 
painful headaches, and a history of poly-substance abuse.  
Subsequent treatment records such as dated in May and June 
1997 contained diagnoses of Axis I organic brain syndrome, 
cannabis dependence, and an Axis II personality disorder, not 
otherwise specified, but with antisocial traits.  Such Axis I 
diagnosis was, however, found to have been secondary to a 
closed head injury.  The treating psychiatrist in May 1997 
stated that the veteran did not then exhibit PTSD 
symptomatology.  A VA physician observed in March 1998 that 
the veteran was noted to have a history of PTSD, but he 
continued to state that he was not competent to assess the 
veteran's psychological condition.  

The veteran underwent a VA rating examination in April 1998.  
At that time, he expressed disinclination to discuss his 
particular circumstances with the examiner, and the veteran 
claimed to have been unable to recall the details of his 
injury.  The examiner indicated that she was unable to locate 
a report of treatment for the head injury, but noted that the 
veteran had sustained head trauma involving multiple 
fractures and surgery.  According to the veteran, he 
experienced difficulty holding a job due to short temper, and 
he had also been abusive towards his wife.  He reported that 
he tended to avoid others, engaged in isolative behavior, and 
had poor sleep with low energy.  The examiner noted that the 
veteran had been followed in the local VA mental hygiene 
clinic for PTSD and polysubstance abuse.  On examination, the 
veteran was fully oriented with depressed mood and irritable 
affect.  Speech was coherent and goal directed, and there was 
no thought disorder.  Delusions and hallucinations were not 
present, and memory was grossly intact.  Fund of knowledge 
was described as average, and other than problems with 
substance abuse, insight and judgment were adequate.  The 
examiner concluded with a diagnosis of Axis I organic 
personality disorder, depression, and continued substance 
abuse.  She did not address PTSD other than noting that the 
veteran had indicated that he had been treated for the 
disorder, and did not otherwise address the issue of service 
incurrence.  

The report of a subsequent VA rating examination conducted in 
September 1998 by two board-certified psychiatrists discloses 
that the medical evidence contained in the veteran's claims 
file was reviewed.  During the course of the interview, the 
veteran appeared to be mildly irritated, and was noted to 
complain that he had related details of his symptoms 
repeatedly to VA examining physicians.  He indicated that he 
had worked at a lumber company over the last few weeks, and 
claimed to have lived with his mother over the last three 
years.  He claimed to have few friends, and would associate 
with those individuals if he felt like doing so.  Most of his 
time, according to the veteran, was spent hiding in the woods 
and hunting.  In addition, the veteran reported having a 
girlfriend, but he did not discuss her.  He indicated that he 
smoked cannabis approximately twice weekly, and manifested 
what the examiners characterized as selective memory loss, 
and that he had been arrested on multiple occasions for 
substance abuse and assault.  The examiners noted that while 
the veteran claimed to have lived with his mother for the 
previous three years, he had also recently told examining 
physicians that he had not had contact with his mother for 
some 20 years.  The veteran was noted to have been a lifetime 
polysubstance abuser.  The examiners concluded with a 
diagnosis of Axis I continuous cannabis abuse, substance-
related mood disorder, and a personality disorder, not 
otherwise specified.  The examiners did not address PTSD, and 
did not otherwise discuss the head injury the veteran 
experienced in service.  

At his hearing before undersigned Veterans Law Judge in April 
1999, the veteran testified that he had been undergoing 
treatment for PTSD at a local VA medical center (VAMC), and 
that and that he suffered from depression and other problems.  
According to the veteran, he had been unable to keep a job 
since his discharge from service, and he attributed such 
difficulty to problems he had incurred as a result of his 
head injury in service.  The veteran's associate testified 
that the veteran experienced chronic memory problems or 
memory black-outs, and that she had to continually remind him 
of very basic events and appointments.  The veteran went on 
to describe his agoraphobia, isolative behavior, and other 
problems.  

In conjunction with a claim for disability compensation with 
the Social Security Administration (SSA), the veteran 
underwent a psychiatric examination conducted by a private 
psychologist in December 1999.  It was noted at that time 
that among the veteran's alleged impairments, he claimed to 
have PTSD.  The examiner noted that he had reviewed clinical 
treatment records showing that the veteran had been assaulted 
by two National Guard soldiers, and had sustained what were 
characterized as extensive facial injuries.  On examination, 
the veteran was fully oriented, but was intermittently both 
irritable and friendly.  Speech was clear, relevant, and 
coherent, and his memory was appropriate for his IQ level.  
The examiner stated that although the veteran's effort level 
was variable throughout the session, overall it was not at a 
level at which the validity of the evaluation would be 
questioned.  The veteran indicated that he did not cook or 
perform household chores, and he indicated that he did not 
belong to any organizations or clubs.  In addition, he 
reported having only a few friends and did not often see 
relatives.  His activities included watching television, 
working puzzles, and building models.  Extensive psychometric 
testing was conducted, and the examiner went on to discuss 
those test results in the context of the veteran's personal 
and medical history.  The examiner noted that the veteran's 
adherence with or participation in his treatment had been 
lacking at times.  He noted that the veteran had been 
diagnosed with PTSD at the VAMC, and that he also reported 
having been anxious and depressed.  In addition, the 
veteran's intellectual functioning level and literacy skills 
were within the low average range, and were commensurate with 
anxiety or depressive disorders.  The veteran's tendency to 
abruptly change from being pleasant, friendly, and 
cooperative to being irritable and borderline noncompliant 
rendered his pathology difficult to assess, according to the 
examiner.  Nevertheless, there may have been some degree of 
underestimation as to the veteran's abilities in terms of 
intelligence and literacy, the examiner explained.  The 
examiner went on to state that the veteran likely had PTSD 
and a depressive disorder.  It was unclear as to whether or 
not the veteran continued to drink or otherwise engage in 
polysubstance abuse.  The examiner concluded with relevant 
diagnoses of Axis I chronic PTSD and a single episode of a 
major depressive disorder.  On the basis of the examination 
report, in January 2000, the veteran was awarded SSA 
disability benefits due, in part, to his having been found to 
have severe PTSD.  

The veteran underwent his most recent VA rating examination 
in February 2003.  The examiner indicated that he had 
reviewed the veteran's claims file, and recounted the 
veteran's social, military, and medical history.  During the 
examination, the veteran claimed to have carried a gun since 
the age of 10, and that he had stopped drinking all alcoholic 
beverages following the injury he sustained in 1983.  During 
the course of the interview, the veteran claimed to have been 
pummeled almost to the point of death, but was noted to also 
claim that he had been rendered unconscious with the first 
blow of the whiskey bottle.  In addition, the veteran claimed 
that he was unable to recall anything further about the 
incident.  He stated that he thought he was going to die in 
the hospital, and the examiner offered that there was some 
extent to which the veteran's hospitalization was a stressful 
event in which he feared for his life.  The veteran offered 
that following his discharge from service, he attempted to 
work at several jobs, attend college, and engage in other 
activities, but that all of those efforts failed.  He 
complained of experiencing continual headaches, depression 
and anxiety.  Further, the veteran indicated that he had a 
few friends, but fewer than he once had.  He claimed to have 
a normal relationship with his girlfriend, but stated that he 
had not worked since the mid-1990s.  He denied experiencing 
any legal difficulty, but occasionally used marijuana.  On 
examination, the veteran was shown to be fairly clear in his 
thinking, and there was no evidence of delusions or 
hallucinations or of suicidal or homicidal ideation.  There 
was no evidence of memory loss, and the veteran was found to 
be fairly clean and fully oriented.  There were occasional 
episodes of what the examiner characterized as low depression 
and anxiety.  There was no evidence of impaired impulse 
control, and his sleep difficulties were attributed to 
migraine headaches.  The examiner stated that the veteran was 
not felt to have PTSD, because the evaluative criteria for 
such a diagnosis, as set forth in the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV) were not met.  The 
examiner noted that the veteran had been exposed to a 
traumatic event, but also observed that he was primarily 
unconscious during most of the actual event.  In addition, 
while the veteran may have feared for his life during the 
hospital stay, the examiner felt that such was sufficiently 
removed from the actual assault as to have diminished 
stressful impact.  The examiner stated that the veteran 
apparently did not re-experience the traumatic event because 
he had not recently reported flashbacks, and it was not clear 
if he actually experienced nightmares.  Further, while the 
veteran did claim to experience nightmares about being 
killed, which could be related to his assault in service, the 
examiner noted that establishing a clear link between such 
nightmares and the assault would be difficult because the 
veteran really did not remember the event.  The examiner 
stated that the veteran did not experience any recurrent or 
stressful recollections of the event, and there was no 
evidence of any psychological distress while discussing the 
event.  The examiner went on to state that the veteran was 
not shown to engage in avoidant behavior, and that any 
feelings of detachment or estrangement were more related to 
headaches than any in-service personal assault, per se.  The 
examiner noted the veteran's previous diagnoses of PTSD, 
cannabis abuse, and organic brain and personality disorders.  
He offered that a PTSD diagnosis was not supported at the 
time of the examination, and concluded that the veteran was 
not felt to have any particular psychiatric diagnosis at that 
time.  

The Board has evaluated the foregoing, and concludes that in 
light of the multiple diagnoses of PTSD as offered by a VA 
rating examiner in June 1995 and by an SSA examiner in 
December 1999, the evidence here is at least in equipoise.  
Accordingly, after resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for PTSD.  Here, the 
Board recognizes that the veteran was most recently found not 
to have any psychiatric disorder, to include PTSD.  The Board 
also notes that the examiner who conducted the March 2003 
rating examination found that the prior diagnoses of PTSD, 
organic brain syndrome, organic personality disorder, and 
cannabis were not consistent with each other, given the 
symptoms manifested by the veteran at those times.  
Nevertheless, the veteran was found on three separate 
occasions to have PTSD related to his personal assault in 
service.  Such diagnoses were supported by psychometric 
testing.  

The Board further recognizes that while the veteran may not 
now have symptomatology associated with PTSD as reflected in 
the most recent March 2003 VA rating examination report, he 
was noted to have such disability throughout the course of 
this appeal, and such disorder has been attributed to the 
well documented in-service assault which resulted in a head 
injury.  Moreover, as the veteran is currently in receipt of 
SSA benefits, based at least in part on a diagnosis of PTSD 
which has been attributed to his active service, the Board 
finds that while there may indeed be some doubt as to the 
validity of that diagnosis, that after resolving reasonable 
doubt in the veteran's favor, the evidence supports 
establishment of service connection for PTSD.  The veteran's 
appeal is granted to that extent.  

II.  Entitlement to Service Connection for Headaches

The veteran contends that he incurred headches as a result of 
his in-service head injury.  As noted, he was shown to have 
been struck on the head with a whiskey bottle in July 1983, 
resulting in a closed fracture of the left zygoma and a 
closed fracture of the mandible.  The veteran spent some 34 
days as an inpatient due to his injuries, and was found to 
have sustained a cerebral concussion with repeated positional 
vertigo.  Immediately following his injury, the veteran 
denied experiencing any loss of consciousness, memory lapses, 
or headaches.  Prior to the injury, however, in November 
1981, September 1982, and again in November 1982, the veteran 
was treated for headaches of extended duration in service.  
At the time, the headaches were considered to be probable 
tension headaches.  

The veteran underwent a VA rating examination in June 1995 at 
which time he complained of experiencing migraine headaches.  
His diagnoses included migraine headaches, but he was also 
noted to have three other types per his description.  The 
headaches included muscle-tension variety, migraines, and 
pain associated with the left zygomatic arch secondary to the 
trauma he had incurred in July 1983.  The examiner also noted 
that the veteran exhibited features of explosive personality 
disorder.  

Private and VA clinical treatment records dating from June 
1987 through May 2003 disclose that the veteran complained of 
varying types of headaches throughout that period.  In 
December 1992, the veteran was noted to have experienced 
severe headaches, and was noted to have sustained a head 
injury with a history of headaches since that time.  He was 
diagnosed at that time with posterior headaches secondary to 
an old trauma.  In addition, treatment records dated in June 
1995 contain medical diagnoses that the veteran had mixed 
headaches including muscle tension, migraine, and trigeminal 
or post-traumatic type headaches.  As a general matter, the 
clinical treatment records contain numerous references to 
post-traumatic headaches, and note a history of severe 
headaches occurring after the veteran sustained a head injury 
in July 1983.  

The report of a VA rating examination conducted in April 1998 
contained a diagnosis of probable migraines, but no opinion 
regarding the etiology of the headaches was offered.  At the 
time of the examination, the veteran was noted to experience 
post-traumatic headaches in addition to migraines.  The 
veteran's history of having sustained a head injury in 
service in 1983 was noted, and he reported that after a short 
period following his recovery, he began to experience 
chronic, severe pain in the area of the occiput.  According 
to the veteran, the pain increased in intensity over the 
years.  The veteran's complaints were assessed, and an 
apparent abnormal psychological component to his behavior was 
noted which was considered likely related to the traumatic 
events of July 1983.  The examiner concluded that the veteran 
likely had migraine headaches, but also noted that he was not 
a board-certified neurologist.  The examiner failed to state 
whether the diagnosed headaches were incurred as a result of 
the veteran's active service or otherwise due to the injury 
he sustained in July 1983.  An addendum to the examination 
report dated in July 1983 indicates that the veteran 
underwent an EEG examination which failed to disclose any 
significant abnormality.  The examiner noted the veteran's 
history, and confirmed the previous diagnosis of likely 
migraine headaches.  A later addendum to the initial 
examination report dated in November 1998, and the diagnoses 
as stated above were reiterated and confirmed.  The addendum 
report was based on a review of the record and previous 
examination reports, and included diagnoses of migraine 
headaches, mixed vascular and tension headaches, static, 
traumatic trigeminal neuropathy, chronic low back pain, a 
personality disorder, and resolved positional vertigo.  
Again, no opinion regarding etiology of the headaches was 
indicated, and the examiner did not specifically address 
whether or not the headaches were incurred as a result of the 
veteran's active service.  A third addendum to the April 1998 
examination report, dated in December 1998 disclosed that the 
record was again reviewed, and disclosed that the veteran 
suffered from a mixed headache disorder with elements of 
migraine headache and tension headache.  The examiner stated 
that it was doubtful that such headaches were related to the 
veteran's active service.  He offered that the veteran had a 
static trigeminal neuropathy due to a traumatic injury which 
may be attributable to an injury sustained in the past.  The 
examiner explained that there was no objective way to 
determine whether or not the veteran actually suffered pain 
to the degree he described, as his complaints were purely 
subjective.  Beyond that discussion, the examiner failed to 
offer any further basis for his conclusions.  

The veteran underwent a most recent VA rating examination in 
January 2003.  The report of that examination discloses that 
the examiner reviewed the claims file and noted that the 
veteran had been seen prior to the traumatic head injury in 
1983 for complaints of chronic headaches of several days' 
duration on multiple occasions.  In addition to his multiple 
fractures involving the left zygoma and mandible, the veteran 
was also noted to have sustained a cerebral concussion.  The 
veteran's history and subjective complaints of headaches was 
noted, and he was also noted to experience photophobia and 
sonophobia, nausea, and vomiting associated with his 
headaches.  The examiner concluded with a diagnosis of 
migraine headaches without aura (common migraine), and no 
identified squelae of head injury.  The examiner went on to 
state that he believed that it was not likely that the 
migraine headaches described above were due to the veteran's 
head injury.  According to the examiner, the veteran stated 
that his migraine headaches began in 1995 or 1997, and 
appeared to be lessening in intensity and frequency as time 
passed, as was typical of idiopathic migraines.  The examiner 
pointed out that the service medical records disclosed 
treatment in service for headaches well prior to the 1983 
head injury, and that there was no mention of headaches in 
the service medical records following the head injury until 
the time of the veteran's discharge from service.  
Accordingly, the examiner concluded that the veteran's 
migraines preceded his head injury, and that there was no 
evidence to support the contention that the headaches were 
posttraumatic in nature.  

The Board has evaluated the foregoing, and for reasons that 
follow, concludes that the evidence here is at least in 
equipoise.  Accordingly, after resolving all reasonable doubt 
in the veteran's favor, the Board must conclude that the 
evidence supports a grant of service connection for 
headaches.  Here, the Board notes that the veteran was shown 
to have experienced headaches, either of a muscle tension or 
a migraine variety in service, but prior to his traumatic 
head injury in 1983.  The post service clinical treatment 
records document that he was seen for complaints of similar 
headaches following service at least as early as June 1987.  

There exists conflicting evidence in the claims file as to 
whether or not the veteran's headaches were incurred as a 
result of his traumatic head injury.  The clinical treatment 
records generally consistently describe the veteran's 
headaches as having been secondary to the injury he sustained 
in 1983, whereas two VA rating examination reports contain 
opinions that the headaches were not related to that injury.  
With respect to the first VA rating examination report, 
comprised of an initial examination conducted in April 1998 
and three subsequent addenda dated through December 1998, 
ultimately contain an examiner's opinion that the veteran's 
headaches, variously diagnosed, were not likely incurred as a 
result of his head injury in service.  The Board finds such 
opinion to be less than persuasive, however, because the 
examiner initially appeared unwilling to address the etiology 
of the headaches complained of in the first instance, and 
then failed to offer any rationale for his conclusion in the 
second instance.  

The more recent VA rating examination of January 2003 
contains a medical opinion suggesting that it is unlikely 
that the headaches were incurred as a result of the 1983 head 
injury.  The examiner did support his opinion with a 
rationale, but after a review of the clinical evidence 
contained in the claims file, the Board finds such rationale 
to be flawed.  Here, the examiner cited as one basis for his 
conclusion that the although he was noted to be a poor 
historian, the veteran reported that he had not experienced 
migraine headaches until 1995 or 1997.  The clinical 
treatment records, however, disclose that the veteran was 
seen for complaints of headaches at least as early as June 
1987 following service, and that he was diagnosed with 
migraines in 1989.  In addition, regardless of whether or not 
the veteran's currently diagnosed headaches were incurred as 
a result of his 1983 head injury, the Board finds that the 
headaches for which he was treated in service in 1981 and 
1982 were very similar in their symptomatology to those 
complained of following service.  The Board concludes then, 
that in light of the findings contained in the service 
medical records as well as in the post-service clinical 
treatment records, such is sufficient to render the evidence 
to be at least in equipoise.  Accordingly, after resolving 
all reasonable doubt in the veteran's favor, the Board 
concludes that the evidence supports a grant of service 
connection for headaches.  Therefore, the veteran's appeal 
with respect to that issue is granted.  

III.	Entitlement to Service Connection for a Vision 
Disorder, 
Claimed as Sensitivity to Light

The veteran contends that he experiences photosensitivity as 
a result of the head injury he incurred in service in 1983.  
The service medical records do not disclose any complaints 
relating to sensitivity to sunlight or other light, but in 
June 1995, the veteran indicated that he experienced such 
difficulty as reflected in the report of a VA rating 
examination of that date.  The veteran was diagnosed with 
photophobia, and such was noted to be a common variant and 
normal.  There was no evidence of pathology associated with 
the photophobia, and the veteran was recommended to wear dark 
glasses as needed in the bright sunlight..  It appears that 
such diagnosis was based on the veteran's subjective 
complaint and was not predicated on objective findings.  No 
visual defects were noted at that time.  

The veteran did not undergo any additional specific 
evaluations for his eyes following the June 1995 rating 
examination until he underwent a subsequent rating 
examination in February 2003.  He was, however found to 
experience migraine-type headaches with associated 
photophobia as reflected in the report of an April 1998 
rating examination.  

The report of the February 2003 rating examination discloses 
that the veteran complained of light sensitivity in both 
eyes.  He reported experiencing severe headaches with eye 
pain and photopsias occasionally.  A questionable history of 
open-angle glaucoma was noted, but no history of visual field 
defect.  Visual field examination was within normal limits, 
and all other clinical tests failed to disclose any 
abnormalities.  The examiner concluded with a diagnosis of 
eye pain with photopia and light sensitivity, and noted that 
the symptoms were consistent with classic migraine versus an 
ocular migraine.  

The Board has evaluated the foregoing, and concludes that 
inasmuch as the veteran's headaches have been found to have 
been incurred in service, given that the diagnosed 
photophobia has been attributed to the veteran's migraines, 
service connection is therefore warranted for that disorder.  
Here, there is little clinical evidence to support the 
veteran's contention that he suffers from any visual defect, 
per se.  The examining physicians noted that glaucoma was 
suspected, but such disease was not in any way linked to the 
veteran's migraines or any other service-connected disorder 
or incident of his active service.  Here, to the extent that 
he has been shown to experience light sensitivity, and as 
such has been found to be a component of his migraine 
headaches which have been found to have been incurred in 
service, the Board finds that service connection for light 
sensitivity or photophobia is warranted.  The veteran's 
appeal with respect to that issue is granted to that extent 
only.  Here, the Board emphasizes that the veteran has not 
been found to have any visual defect or other pathology, and 
that service connection for such disorder(s) would not be 
appropriate in this case.  Service connection for light 
sensitivity or photophobia is granted.  


ORDER

Service connection for PTSD is granted.  

Service connection for headaches is granted.  

Service connection for a vision disorder, diagnosed as 
sensitivity to light or photophobia, is granted.  


REMAND

The veteran contends that his now service-connected residuals 
of multiple head trauma with concussion and fractured zygoma 
and residuals of a fractured mandible are of greater severity 
than reflected by the initially assigned 10 percent 
disability evaluations.  In addition, he maintains that he 
has incurred a dental disorder as a result of the head injury 
he sustained in July 1983.  Accordingly, he seeks entitlement 
to initial evaluations in excess of 10 percent for the above-
captioned service-connected disabilities and seeks 
entitlement to service connection for a dental disorder.  

With respect to the veteran's claimed dental disorder, it was 
noted in the service medical records that the veteran 
sustained several broken or lost teeth as a result of a blow 
to the head he sustained in July 1983.  The veteran has 
received dental care from the VA, but since that time, the 
clinical treatment records disclose that he has apparently 
lost additional teeth and sustained additional dental 
problems due to causes other than the injury he sustained in 
July 1983.  Here, the Board observes that the veteran has 
been noted to have sustained tooth damage and loss due to 
periodontitis and gum disease.  Such is in addition to those 
teeth that were lost or damaged as a result of the blow to 
the head he sustained in July 1983.  

In addition to the general regulations regarding service 
connection, VA regulations provide a compensable rating for 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2003).  The Board notes that the rating only applies to bone 
loss through trauma or disease such as osteomyelitis and not 
to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  In regard to eligibility for dental treatment, 
the provisions of 38 U.S.C.A. § 1712(a)(1) (West 2002) 
provide that regardless of when an application is filed, 
outpatient dental services and treatment, and related dental 
appliances, will be furnished for a dental condition or 
disability which is a service-connected dental condition due 
to combat wounds or other service trauma.  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to a 
dental trauma, as opposed to other causes, is that the 
appellant would meet Class II(a) eligibility for dental 
treatment purposes.  Class II(a) entitles a veteran to 
receive treatment in a VA outpatient dental clinic for 
"service trauma" sustained during active duty.  See also 
VAOPGCPREC 5-97 (January 22, 1997).  Those having a service-
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
may be authorized any treatment indicated as reasonably 
necessary for the correction of such service-connected 
noncompensable condition or disability.  See 38 C.F.R. 
§ 17.161(c) (2003).  

Amendments to the regulations relevant to dental claims 
became effective during the pendency of this appeal.  See 
38 C.F.R. § 3.381(a) (2000); Service Connection of Dental 
Conditions for Treatment Purposes, 64 Fed. Reg. 30,392-393 
(June 8, 1999).  The amended regulations provide for service 
connection, for treatment purposes, of new caries filled more 
than 180 days after service entry, or of extension of pre-
existing caries filled in service if replacement of filling 
is required after 180 days has elapsed since the filling was 
inserted in service.  The new regulations specifically 
preclude service connection for any tooth missing at service 
entry or extracted within 180 days of service induction.  

The limitation of eligibility for treatment to compensable 
service-connected dental conditions, and the definition of 
non-compensable conditions, are continued under the new 
regulations, and remain unchanged.  See 38 C.F.R. § 3.381.  
Finally, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2003).  

Here, the Board finds that, as noted, the veteran did sustain 
the loss of or damage to some teeth.  He has also sustained 
the loss of additional teeth as a result of causes other than 
the trauma he sustained in service in July 1983.  The Board 
finds that specific damage attributable to the veteran's 
teeth as a result of the service trauma must be distinguished 
from the subsequent dental problems he has incurred as a 
result of other non-service related causes.  Accordingly, the 
veteran should be scheduled to undergo a dental examination 
to determine the actual damage he sustained as a result of 
his in service trauma and the damage sustained as a result of 
other causes.  The RO should then adjudicate the issue in 
accord with the relevant statutes and regulations set forth 
above, and make a determination if service connection is 
warranted for any dental trauma for purposes of entitlement 
VA dental treatment for that specific service-related trauma.  

With respect to the veteran's service-connected residuals of 
a fracture of the mandible and multiple head trauma with 
concussion and fractured zygoma, the Board observes that it 
is unclear what specific pathology is associated with those 
disorders.  Initially, the Board notes that the veteran has 
been found to have residual scarring as a result of the head 
injury.  The RO should therefore schedule the veteran to 
undergo a VA rating examination to determine the nature and 
degree of severity of any residual scarring.  The examiner 
must address all relevant former and revised rating criteria 
for evaluating scars which have been in effect from the time 
the original claim was submitted to the present time.  
Further, in adjudicating the claim, the RO must determine if 
a separate rating is warranted for the residual scars.  

Regarding the veteran's residuals of a fracture of the 
mandible, the Board notes that the report of the most recent 
VA rating examination of March 1983 discloses that There was 
evidence of subluxation of the right and left mandible while 
wide opening and discomfort associated with clicking, and 
associated moderate pain.  In addition, the veteran was found 
to have some unstated loss of masticatory function because of 
nonsatisfactory removable dental prosthesis.  The Board notes 
that while the relevant rating criteria provide for specific 
disability evaluations based on actual range of motion or 
degree of opening of the jaw, it does not appear that the 
objectively determined functional limitation due to pain was 
taken into consideration with respect to the mandible 
fracture residuals.  Accordingly, the veteran should be 
scheduled to undergo a VA rating examination to address all 
pertinent rating criteria, and to take any functional 
limitation due to pain or weakness into consideration as 
applicable.  See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

With respect to the veteran's now service-connected residuals 
of multiple head trauma with concussion and fractured zygoma, 
the Board finds that such issue is inextricably intertwined 
with the issues of entitlement to service connection for a 
dental disorder and for determination of a proper initial 
rating for residuals of a mandible fracture.  As noted, the 
veteran was found to have experienced residual scarring from 
the head trauma, and such does not appear to have been 
evaluated.  It is not clear from the record as to the actual 
physical disability incurred or contemplated by the residuals 
of multiple head trauma with concussion and fractured zygoma.  
As noted above, service connection has been established for 
PTSD and for headaches.  The veteran has been diagnosed 
variously with organic brain syndrome, and other pathology 
associated with the head trauma, but the disability has only 
been evaluated under the criteria for paralysis of the fifth 
trigeminal cranial nerve.  The Board finds that all separate 
and distinct pathology involving the veteran's residuals of 
head trauma must be distinguished from one another, and if 
necessary, adjudicated separately and assigned separate 
ratings.  In that regard, care must be taken to avoid 
pyramiding as described in 38 C.F.R. § 4.14 (2003).  The RO 
should also undertake to ensure that all notice and duty to 
assist requirements as set forth in the VCAA have been met.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his service-connected 
residuals of multiple head trauma, 
residuals of a fracture of the mandible, 
and for any dental disorders dating from 
May 2003 to the present time.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any records the veteran has 
identified.  If no additional records 
have been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The RO should schedule the veteran to 
undergo VA rating examinations, conducted 
by the appropriate specialists, to 
determine the nature and severity of his 
service-connected residuals of multiple 
head trauma with concussion and fractured 
zygoma, and residuals of a mandible 
fracture.  In addition, the veteran 
should be scheduled to undergo a dental 
examination to determine which, if any, 
teeth were broken or lost as a direct 
result of the blow to the head the 
veteran sustained in service, and which 
teeth were lost as a result of other 
causes such as periodontitis.  The 
veteran's claims file must be made to the 
examiners for review in advance of the 
scheduled examinations.  

The examiner conducting the dental 
portion of the examination is requested 
to review the objective medical evidence 
contained in the claims file, to include 
service medical records, post-service 
clinical treatment records, and VA rating 
examination reports, and state the 
specific damage sustained to the 
veteran's teeth as a result of the blow 
to the head he experienced in July 1983.  
The examiner is requested to state what 
damage or disease process is present that 
was caused or incurred as a result of 
causes other than the in-service head 
trauma. 

The examiner conducting the portion of 
the examination to determine the degree 
of severity of the veteran's residuals of 
multiple head trauma, to include 
concussion and fracture of the zygoma as 
well as residuals of a mandible fracture 
is requested to state specifically what 
pathology is present which is the result 
of the veteran's head trauma in service.  
If any particular pathology which is 
claimed is not found, the examiner should 
so indicate.  In addition, any scars 
found to have resulted from the 1983 head 
trauma must be evaluated, and the 
examiner is requested to address all 
relevant rating criteria pertaining to 
scars.  



With respect to all examinations, a 
complete rationale must be included in 
the typewritten examination report for 
all opinions offered.  In addition, all 
opinions offered must be reconciled with 
any other opinion of record.  

3.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist provisions as set forth in the 
VCAA have been met.  The RO should then 
adjudicate the issue of entitlement to 
service connection for a dental disorder, 
and to make a determination if service 
connection is warranted for specific 
dental trauma for purposes of entitlement 
to VA dental treatment.  The RO should 
also adjudicate the issues of entitlement 
to initial ratings in excess of 10 
percent for residuals of a mandible 
fracture and for residuals of multiple 
head trauma with fractured zygoma and 
concussion on the basis of all available 
evidence.  In so doing, the RO is 
requested to determine whether separate 
disability ratings are warranted for any 
distinguishable pathology found to be 
involved with either service-connected 
disorder.  If the determinations remain 
unfavorable to the veteran, he and his 
attorney should be provided a 
supplemental statement of the case 
setting forth all relevant statutes and 
regulations governing this appeal.  The 
veteran and his attorney must be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



